Citation Nr: 1123853	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-00 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for lumbar disc disease status post laminectomy and, if so, whether service connection for a back disorder is warranted.

2.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board but withdrew his request for a hearing in October 2010.

The issues of entitlement to service connection for a back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Entitlement to service connection for lumbar disc disease status post laminectomy was denied by the RO in a December 1976 rating decision.  The Veteran was notified in writing of the decision, but he did not complete an appeal of this issue within the applicable time limit.  

2.  Evidence received since the December 1976 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1976 rating decision that denied entitlement to service connection for lumbar disc disease status post laminectomy is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

2.  Evidence received since the December 1976 rating decision is new and material, and the Veteran's claim for service connection for lumbar disc disease status post laminectomy is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for lumbar disc disease status post laminectomy is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that a claim for service connection for lumbar disc disease status post laminectomy was previously denied in a rating decision of December 1976.  The Veteran did not complete a timely appeal and subsequently, the December 1976 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for lumbar disc disease status post laminectomy may only be opened if new and material evidence is received.  

In this instance, since the December 1976 rating decision denied the claim on the basis that there was no evidence of a relationship between the Veteran's back injury diagnosed during service and his post-service disc pathology, the Board finds that new and material evidence would consist of evidence of a relationship between his current disorder and his time in service.

Evidence received since the December 1976 rating decision consists of numerous records and documents.  Specifically, the Veteran has submitted statements detailing his chronic back pain since service and treatment records documenting his back disorder and treatment.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  Additionally, the Veteran was afforded a VA examination in January 2008 and the examiner stated that the Veteran reported a lifting injury during service that could potentially cause disc disease, but there was no objective evidence of this occurring during service.   

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the newly received treatment records and January 2008 VA examination, the Board finds that the evidence received since the December 1976 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection lumbar disc disease status post laminectomy.  See 38 C.F.R. § 3.156(a); Shade, supra.  Accordingly, the claim of entitlement to service connection for such disorder is reopened.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for lumbar disc disease status post laminectomy is granted.


REMAND

The claim of service connection for lumbar disc disease status post laminectomy has been reopened.  In light of the evidence presented, additional development is necessary.  

The Veteran asserts he injured his back during service while picking up a radio and was treated at McCoy Air Force Base (AFB) in Orlando in approximately December 1970.  He also alleges that he was in a motor vehicle accident in 1971 where he injured his motor vehicle accident while also stationed at McCoy AFB. There does not appear to be any service treatment records from this facility in the claims file.  An attempt should be made to obtain these records.

In a December 2007 statement, the Veteran indicated that he received treatment at Doctor's Memorial Hospital in Perry, Florida; Tallahassee Memorial Hospital; and the VA hospital in Lake City, Florida, in 1976.  The Veteran also stated he received treatment at Tallahassee Memorial in the 1980's.  These records should be obtained and associated with the claims file.

Additionally, the Board notes that the Veteran was afforded a VA examination in January 2008.  The examiner stated that the Veteran reported a lifting injury during service that could potentially cause disc disease but there was no objective evidence of this occurring during service.  The Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Board finds that a remand is required in order to obtain an opinion that takes into consideration the Veteran's lay statements regarding the initial onset of his back disorder during service.

The Board also finds that the Veteran's pending claim of entitlement to TDIU will be affected by the decision regarding the Veteran's claim of entitlement to service connection for a back disorder.  As such, a decision as to this issue will be deferred pending resolution of the decision regarding the claim for lumbar disc disease status post laminectomy.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include the following: 

a) available service treatment records, to include in-patient records from any hospital or medical facility located on McCoy AFB dated from December 1970 to December 1971;  

b)  available medical records from Doctor's Memorial Hospital in Perry, Florida, from approximately 1976;

c)  available medical records from Tallahassee Memorial Hospital, from approximately 1976 to the present;

d)  VA treatment records from Lake City, Florida in approximately 1976 and any updated VA treatment records;

e)  any additional medical records identified by the Veteran.

The Veteran should be informed that he can also provide VA with these records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After any outstanding treatment records are associated with the claims file, afford the Veteran a VA examination in order to determine the current nature and etiology of his back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should identify all currently diagnosed back disorders and offer an opinion as to whether it is at least as likely as not that any currently diagnosed back disorder is causally or etiologically related to the in-service injuries described by the Veteran, to include his alleged lifting injury and/or motor vehicle accident, or to any other incident during the Veteran's service, to include his documented in-service treatment in November 1969 for complaints of low back pain.   

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of continuity of symptomatology.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of in-service injuries and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, to include TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


